533 Pa. 85 (1993)
619 A.2d 1057
WESBURY UNITED METHODIST COMMUNITY, Appellant,
v.
DEPARTMENT OF PUBLIC WELFARE, OFFICE OF HEARINGS AND APPEALS.
Supreme Court of Pennsylvania.
Argued January 27, 1993.
Decided February 16, 1993.
Paul D. Shafer, Jr., Jeffrey K. Millin, Meadville, for Wesbury United Methodist Community.
Paula G. Sanders, Harrisburg, amicus curiae.
Jason W. Manne, Dept. of Public Welfare, Pittsburgh, John A. Kane, Harrisburg, for Dept. of Welfare, Office of Hearing and Appeals.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., dissents.